Slip Op. 02-60

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
RHP BEARINGS LTD., NSK BEARINGS     :
EUROPE LTD. and NSK CORPORATION,    :
                                    :
          Plaintiffs,               :
                                    :
          v.                        :   Court No. 98-07-02526
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :
                                    :
THE TORRINGTON COMPANY,             :
                                    :
          Defendant-Intervenor.     :
___________________________________:


                                 ORDER

     This matter comes before the court pursuant to the decision
(April 30, 2002) of the Court of Appeals for the Federal Circuit
(“CAFC”) in RHP Bearings Ltd. v. United States, 288 F.3d 1334 (Fed.
Cir. 2002) affirming-in-part, vacating-in-part and remanding the
judgment of this court in RHP Bearings Ltd. v. United States
(“RHP”), 24 CIT ___, 120 F. Supp. 2d 1116 (2000).

     In RHP, this Court decided several issues, one of which was
whether Commerce’s calculation of the profit component of
constructed value was valid, with regard to the determination by
the Department of Commerce, International Trade Administration
(“Commerce”), in Final Results of Antidumping Duty Administrative
Reviews of Antifriction Bearings (Other Than Tapered Roller
Bearings) and Parts Thereof From France, Germany, Italy, Japan,
Romania, Singapore, Sweden, and the United Kingdom, 63 Fed. Reg.
33,320 (June 18, 1998).    See RHP Bearings Ltd., 288 F.3d 1334.
Specifically, the CAFC remanded the case to this Court with the
instruction to remand this case to Commerce so Commerce could: (i)
“explain its methodology for calculation of constructed value
profit . . .[;] and (ii) explain why that methodology comported
with statutory requirements.” Id. at 1337.

     Accordingly, it is hereby
Court No. 98-07-02526                                        Page 2


     ORDERED that this case is remanded to Commerce to provide the
explanations as outlined in RHP Bearings Ltd., 288 F.3d 1334; and
it is further

     ORDERED that the remand results are due within ninety (90)
days of the date that this opinion is entered. Any responses or
comments are due within thirty (30) days thereafter. Any rebuttal
comments are due within fifteen (15) days after the date the
responses or comments are due.




                                        NICHOLAS TSOUCALAS
                                           SENIOR JUDGE

Dated:    July 1, 2002
          New York, New York